Citation Nr: 1635077	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-16 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and consolidations in the left upper and lower lung, including due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served in the Army from November 1972 to October 1975.  His service was honorable, and his military occupational specialty was wheeled vehicle mechanic.  He had overseas service in Germany.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

FINDING OF FACT

The weight of probative, competent evidence is against a finding that the Veteran has a respiratory disorder which developed in service or is causally related to service, including related to asbestos exposure in service.  


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, including due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements also require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in March 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and opinions have been obtained.

The Veteran had requested a Travel Board hearing and one was scheduled for May 2016, but the Veteran failed to appear for that hearing without any reason provided for failing to appear.  The Veteran was sent a letter in April 2016 to his last known address of record notifying him of the pending hearing, but that notice letter was returned as undeliverable.  Other recent letters to the Veteran were also returned as undeliverable despite also being addressed to the last known address of record, which was the address the Veteran provided in a VA Form 21-4138, Statement in Support of Claim, in June 2012.  The Board notes in this regard that "[T]he duty to assist is not always a one-way street.  If a veteran (appellant) wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while the VA does have a duty to assist the veteran (appellant) in the development of a claim, that duty is not limitless. In the normal course of events, it is the burden of the veteran (appellant) to keep the VA apprised of their whereabouts.  If he does not do so, there is no burden on the VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309 (a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed respiratory disease or disability as a result of asbestos exposure working on vehicles in service, including brake systems with frequent exposure to asbestos.  

The Veteran submitted an Environmental Protection Agency informational document dated in March 2007 informing of the hazards of asbestos exposure in working with automotive brake linings.  The document also informed of the enhanced risk of asbestos-related disease for those who smoke.  

In his March 2010 claim the Veteran reported his COPD as beginning in April 2009 with initial treatment at the VA outpatient clinic in Port Charlotte, Florida.  

A VA CT scan was performed in April 2009.  This revealed pleural-based opacification in the posterior left upper lung with spiculated margins, and a second focus consolidation in the posterior left lower lung.  These were shown "on a background of severe emphysematous lung changes."  The findings were "concerning for a neoplastic process."  

An April 2009 VA treatment record noted that the Veteran had quit smoking in March 2009, but prior to this he had a 2 1/2 pack-per-day smoking habit over 46 years, resulting in a greater than 100-pack-year smoking history.  

A VA chest PET scan was performed in May 2009.  Findings were of "plural based, irregularly bordered, left upper and left lower lobe pulmonary opacities."  The examiner assessed that these findings "most likely are related to pleural based areas of scarring" and were "felt unlikely to represent malignancy."  They were diagnosed as "minor abnormality."  

Despite the Veteran's reported asbestos exposure in service working as a wheeled vehicle mechanic and his long, significant history of smoking which the submitted EPA document informed enhanced the risk of asbestos-related disease, medical records specific to the Veteran have not revealed the occurrence of asbestos-related disease, including either asbestosis or interstitial, restrictive lung disease generally, or mesothelioma or lung cancer generally.  

The Veteran was afforded a VA respiratory examination in June 2010.  The examiner noted the Veteran's military history, his smoking history, and his reported diagnosis with COPD at the VA in Port Charlotte.  Currently the Veteran's condition was noted to be stable with use of an inhaled bronchodilator and an inhaled antiinflammatory.  He had dyspnea on mild exertion.  The examiner noted that the Veteran was without evidence of congestive heart failure or pulmonary hypertension.  Diaphragm excursion and chest expansion were slightly limited, but there were no conditions associated with pulmonary restrictive lung disease, no chest wall scarring, and no deformity of the chest wall.  The examiner did note the left lung opacities shown on scans, diagnosing, "severe COPD with consolidation within the posterior left lower lung and mediastinal lymphadenopathy."  The Veteran's usual occupation was noted to be locksmith, with retirement in 2009.  

The examiner specifically opined that it was not at least as likely as not that the Veteran's diagnosed severe COPD with consolidation within the posterior left lower lung and mediastinal lymphadenopathy were caused by or a result of his asbestos exposure.  The examiner informed that diseases associated with asbestos exposure were asbestosis, "pleural disease (focal and diffuse benign pleura plaques)," and "[m]alignancies (non-small cell and small cell carcinoma of the lung as well as malignant mesothelioma)."  The examiner explained that the Veteran's hilar and mediastinal lymphadenopathy "are not seen with asbestosis and should suggest the presence of another process."  The examiner further noted that the Veteran's November 2009 pulmonary CT provided no evidence of pleural plaques, and that the Veteran's April 2009 CT "indicated mediastinal lymphadenopathy."  The examiner accordingly opined, "The Veteran's severe COPD with consolidation within the posterior left lower lung and mediastinal lymphadenopathy is less likely cause by or a result of his asbestos exposure and more likely due to his over 100 pack-year history of smoking."  

The Veteran has not submitted contrary medical evidence competently weighing against the findings and conclusions of the June 2010 VA examiner.  The Board finds the VA examiner's findings and conclusions to be competent and credible and entitled to substantial weight, as based on careful review of the pertinent medical and historical evidence and supported by clear explanations supported by relevant medical knowledge.  

While the Veteran may sincerely believe that his asbestos exposure in service is in some way causal of his current respiratory conditions, his lay opinions are not competent to address these distinctly medical questions, which are beyond the purview of lay knowledge and do require medical expertise.  The Veteran has not been shown to possess the requisite expertise or knowledge to address these questions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).   

The record also contains no competent evidence supporting onset of any respiratory disorder during the Veteran's period of service.  

Hence, based on the VA medical findings and opinions of the June 2010 VA examiner and as supported by the balance of competent evidence of record, including supporting medical findings in both treatment records and reports of x-ray, CT, and PET scans, the Board finds the preponderance of the evidence against any current respiratory disorder being causally related to asbestos exposure in service or otherwise related to service.  

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a respiratory disorder, to include COPD and consolidations in the left upper and lower lung, including due to asbestos exposure, is denied.



____________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


